

117 S2317 IS: To provide for the establishment of security standards for international research in key technology focus areas.
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2317IN THE SENATE OF THE UNITED STATESJuly 13, 2021Mr. King (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for the establishment of security standards for international research in key technology focus areas.1.Prioritization and protection of international research(a)List of allied countriesThe Secretary of State, in consultation with the Director of the Office of Science and Technology Policy, the National Security Council, the Secretary of Energy, the Director of the National Science Foundation, and the heads of other relevant agencies, shall create a list of allied countries with which joint international research and cooperation would advance United States national interests and advance scientific knowledge in key technology focus areas. (b)Establishment of security proceduresThe Secretary of State, in consultation with the individuals and entities listed in subsection (a), shall collaborate with similar entities in the countries appearing on the list created pursuant to subsection (a) to develop, coordinate, and agree to general security policies and procedures for governmental, academic, and private sector research, to prevent sensitive research from being disclosed to adversaries.(c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of State, in consultation with the individuals and entities listed in subsection (a), and allied countries appearing on the list created pursuant to subsection (a), shall submit a report to Congress that identifies the most promising international research ventures that leverage resources and advance research in key technology focus areas. 